Citation Nr: 0722125	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  00-13 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for degenerative 
arthritis of the right shoulder.

2.  Entitlement to service connection for degenerative disc 
disease of the thoracic spine.

3.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

4.  Entitlement to service connection for bilateral central 
scotomas.

5.  Entitlement to service connection for basal cell 
carcinoma of the face.

6.  Entitlement to service connection for organic heart 
disease with hypertension, status post insertion of 
pacemaker.

7.  Entitlement to an increased rating for seborrheic 
keratosis of the face, arm, hands, and right ear, currently 
rated as 10 percent disabling, on appeal from the initial 
grant of service connection.

(The issue of whether a timely appeal has been filed of the 
denial of a claim of entitlement to reimbursement of 
unauthorized medical expenses incurred at St. Johns Regional 
Medical Center on December 4, 1998, has been addressed in a 
separate rating decision under a different docket number.)  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from August 1957 to April 
1973.

When this matter was last before the Board of Veterans' 
Appeals (Board) in July 2001, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Houston, Texas for additional development.  


FINDINGS OF FACT

On May 5, 2003, prior to the promulgation of a decision in 
the appeal, the veteran requested in writing a withdrawal of 
the appeal of the issues of entitlement to service connection 
for degenerative arthritis of the right shoulder, entitlement 
to service connection for degenerative disc disease of the 
thoracic spine, entitlement to service connection for 
degenerative disc disease of the lumbar spine, entitlement to 
service connection for bilateral central scotomas, 
entitlement to service connection for basal cell carcinoma of 
the face, entitlement to service connection for organic heart 
disease with hypertension, status post insertion of 
pacemaker, and entitlement to an increased rating for 
seborrheic keratosis of the face, arm, hands, and right ear, 
currently rated as 10 percent disabling.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant  have been met as to the issues of entitlement to 
service connection for degenerative arthritis of the right 
shoulder, entitlement to service connection for degenerative 
disc disease of the thoracic spine, entitlement to service 
connection for degenerative disc disease of the lumbar spine, 
entitlement to service connection for bilateral central 
scotomas, entitlement to service connection for basal cell 
carcinoma of the face, entitlement to service connection for 
organic heart disease with hypertension, status post 
insertion of pacemaker, and entitlement to an increased 
rating for seborrheic keratosis of the face, arm, hands, and 
right ear, currently rated as 10 percent disabling.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 
38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The appellant has withdrawn this appeal 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review the appeal and it is 
dismissed.



ORDER

Entitlement to service connection for degenerative arthritis 
of the right shoulder is dismissed.

Entitlement to service connection for degenerative disc 
disease of the thoracic spine is dismissed.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is dismissed .

Entitlement to service connection for bilateral central 
scotomas is dismissed.

Entitlement to service connection for basal cell carcinoma of 
the face is dismissed.

Entitlement to service connection for organic heart disease 
with hypertension, status post insertion of pacemaker is 
dismissed.

Entitlement to an increased rating for seborrheic keratosis 
of the face, arm, hands, and right ear, currently rated as 10 
percent disabling, on appeal from the initial grant of 
service connection is dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


